DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUNG et al (US 2013/0120899).
Regarding claim 1, CHUNG discloses a multilayer ceramic capacitor (Fig. 1, 1), comprising: a body (Fig. 1, 10) including a dielectric layer (Fig. 3-4, 10), and first and second internal electrodes (Fig. 3-4, 21/22) layered in a third direction (Fig. 1, up and down) with 5the dielectric layer interposed therebetween (Fig. 1) and having first and second connection portions (Fig. 3-4, 23/24), respectively, the body including first and second surfaces (Fig. 1, top and bottom) opposing each other in the third direction (Fig. 1), third and fourth surfaces (Fig. 1, top left and bottom right sides) opposing each other in 10a first direction (Fig. 1, top left to bottom right), and fifth and sixth surfaces (Fig. 1, bottom left and top right sides) opposing each other in a second direction (Fig. 1, bottom left to top right); a first external electrode (Fig. 1, 31) connected to the first internal electrode (Fig. 1) and disposed on the fifth surface of the body (Fig. 1); and 15a second external electrode (Fig. 1, 32) connected to the second internal electrode (Fig. 1), spaced apart from the first external electrode (Fig. 1), and disposed on the fifth surface of the body (Fig. 1), wherein the first connection portion of the first internal electrode is connected to the first external 20electrode (Fig. 3), wherein the second connection portion of the second internal electrode is connected to the second external electrode (Fig. 4), wherein a surface, connected to the one of the first and second external electrodes, of the one of the first and second connection portions has a rounded shape (Fig. 5, surfaces at R1 are rounded and continue on to connect with external electrodes), and wherein in the first direction second direction plane (as shown in Fig. 5.), a radius of curvature of the surface (Fig. 5, R1 30-100 µm [0057]), connected to the one of the first and second external electrodes (Fig. 5, indirectly connected), of the one of the 15first and second connection portions is within a range of 0.1 to 1 times a width (less than 200 µm [0064 and 0080] but greater than 0), in the second direction, of the one of the first connection portion and the second connection portion (many possibilities that teach the claimed range when a size of R1 = 30 µm).  
Regarding claim 4, CHUNG discloses a multilayer ceramic capacitor (Fig. 1, 1), comprising: a body (Fig. 1, 10) including a dielectric layer (Fig. 3-4, 10), and first and second internal electrodes (Fig. 3-4, 21/22) layered in a third direction (Fig. 1, up and down) with 5the dielectric layer interposed therebetween (Fig. 1) and having first and second connection portions (Fig. 3-4, 23/24), respectively, the body including first and second surfaces (Fig. 1, top and bottom) opposing each other in the third direction (Fig. 1), third and fourth surfaces (Fig. 1, top left and bottom right sides) opposing each other in 10a first direction (Fig. 1, top left to bottom right), and fifth and sixth surfaces (Fig. 1, bottom left and top right sides) opposing each other in a second direction (Fig. 1, bottom left to top right); a first external electrode (Fig. 1, 31) connected to the first internal electrode (Fig. 1) and disposed on the fifth surface of the body (Fig. 1); and 15a second external electrode (Fig. 1, 32) connected to the second internal electrode (Fig. 1), spaced apart from the first external electrode (Fig. 1), and disposed on the fifth surface of the body (Fig. 1), wherein the first connection portion of the first internal electrode is connected to the first external 20electrode (Fig. 3), wherein the second connection portion of the second internal electrode is connected to the second external electrode (Fig. 4), and wherein the first internal electrode and the second 25internal electrode are electrically insulated from the sixth surface (Fig. 3-4).  
Regarding claim 5, CHUNG further discloses that each external electrode of the multilayer ceramic capacitor is spaced apart from the sixth surface (Fig. 3-4).  
Regarding claim 6, CHUNG further discloses that a surface, connected to the one of the first and second external electrodes, of the one of the first and second connection portions has a rounded shape (Fig. 5, surfaces at R1 are rounded and continue on to connect with external electrodes).  
Regarding claim 7, CHUNG further discloses that in the first direction second direction plane (as shown in Fig. 5.), a radius of curvature of the surface (Fig. 5, R1 30-100 µm [0057]), connected to the one of the first and second external electrodes (Fig. 5, indirectly connected), of the one of the 15first and second connection portions is within a range of 0.1 to 1 times a width (less than 200 µm [0064 and 0080] but greater than 0), in the second direction, of the one of the first connection portion and the second connection portion (many possibilities that teach the claimed range when a size of R1 = 30 µm).  

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2009/0086406).
20 Regarding claim 4, Lee discloses a multilayer ceramic capacitor (Fig. 1, 10), comprising: a body (Fig. 1, 11) including a dielectric layer (Fig. 2, 11’), and first and second internal electrodes (Fig. 2, 12/13) layered in a third direction (Fig. 1, laminated direction) with the dielectric layer interposed therebetween (Fig. 1), the body including first and second surfaces (Fig. 1, front and back in LD) opposing each other in 25the third direction (Fig. 1), third and fourth surfaces (Fig. 1, left and right in bottom left to top right direction) opposing each other in a first direction (Fig. 1, bottom left to top right), and fifth and sixth surfaces (Fig. 1, 11a and 11b)DB1/ 124135496.1 Page 26opposing each other in a second direction (Fig. 1, up and down), the first internal electrode including first and fourth connection portions (Fig. 2, 12a/12b) and the second internal electrode including second and third connection portions (Fig. 2, 13a/13b); 5a first external electrode (Fig. 1, 18a) connected to the first internal electrode and disposed on the third and fifth surfaces of the body (Fig. 1-2); a second external electrode (Fig. 1, 19a) connected to the second internal electrode (Fig. 1-2), spaced apart from the first external 10electrode (Fig. 1-2), and disposed on the fourth and fifth surfaces of the body (Fig. 1-2); a third external electrode (Fig. 1, 19b) connected to the second internal electrode (Fig. 1-2), spaced apart from the first and second external electrodes (Fig. 1-2), and disposed on the fourth and sixth 15surfaces of the body (Fig. 1-2); and a fourth external electrode (Fig. 1, 18b) connected to the first internal electrode (Fig. 1-2), spaced apart from the first to third external electrodes (Fig. 1-2), and disposed on the third and sixth surfaces of the body (Fig. 1-2), 20wherein the first connection portion of the first internal electrode is connected to the first external electrode (Fig. 1-2), wherein the second connection portion of the second internal electrode is connected to the second external 25electrode (Fig. 1-2), DB1/ 124135496.1 Page 27wherein the third connection portion of the second internal electrode is connected to the third external electrode (Fig. 1-2), and wherein the fourth connection portion of the first 5internal electrode is connected to the fourth external electrode (Fig. 1-2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU et al (US 2019/0027312) in view of HARADA (US 2019/0355518).
Regarding claim 1, MURAMATSU teaches a multilayer ceramic capacitor (Figs. 14-22, 110), comprising: a body (Fig. 14, 12) including a dielectric layer (Fig. 15, 12), and first and 5second internal electrodes (Fig. 15, 20a/20b) layered in a third direction (Fig. 15, X) with the dielectric layer interposed therebetween (Fig. 15) and having first and second connection portions (Fig. 20, at 118a/118b), respectively, the body including first and second surfaces (Fig. 14, 12a/12b) opposing each other in the third direction (Fig. 14, x), third and fourth surfaces (Fig. 14, 12c/12d) opposing each 10other in a first direction (Fig. 14, y), and fifth and sixth surfaces (Fig. 14, 12e/12f) opposing each other in a second direction (Fig. 14, Z); a first external electrode (Fig. 14, 114a) connected to the first internal electrode (Fig. 17, 20a) and disposed on the fifth surface of the body (Fig. 14, at least partially on 12e); and 15a second external electrode (Fig. 14, 115b) connected to the second internal electrode (Figs. 15-18), spaced apart from the first external electrode (Fig. 14), and disposed on the fifth surface of the body (Fig. 14, at least partially on 12e), wherein the first connection portion (Fig. 18, 22b) of the first internal electrode is connected to the first external 20electrode (Fig. 17), wherein the second connection portion (Fig. 18, 24a) of the second internal electrode is connected to the second external electrode (Fig. 17), wherein a surface (Fig. 18, surface of 22b or 24a), connected to one of the first and second external electrodes (Fig. 17), of one of the first and second connection portions has a rounded shape (Fig. 17 at corners), and wherein in a first direction-second direction plane (as viewed in Fig. 17), a radius of curvature of the surface (Fig. 17, radius of corner), connected to the one of the first and second external electrodes (Fig. 17), of the one of the first and second connection portions (Fig. 17) exist (Fig. 17), and that the width, in the second direction (Fig. 17, left to right), of the one of the first connection portion and the second connection portion (Fig. 17, 22b or 24a is greater than 10-60 µm [0077] but less than 300 µm {half of width [0360]}).
MURAMATSU fails to teach that a radius of curvature of the surface is within a range of 0.1 to 1 times a width (greater than 10-60 µm but less than 300 µm).
HARADA teaches that a radius of curvature of the surface (Fig. 12, R1) is within a range of 0.1 to 1 times a width (between 5.34-10 µm Fig. 11) which teaches the claim limitations when you consider the width to be greater than 10-60 µm but less than 300 µm.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HARADA to the invention of MURAMATSU, in order to ensure moisture resistance and increase electrostatic capacitance in the device (HARADA [0026].
Regarding claim 2, MURAMATSU, as modified by HARADA, further teaches that a ratio, ta/L1, of a length, ta (60 µm [0077]), of the one of the first connection portion and the second connection portion 15to a length, L1 (300 µm – 2x(60) µm [0077 and 0360]), of one of the first internal electrode and the second internal electrode connected to the one of the first connection portion and the second connection portion is within a range of 0.1 to 0.4 (60/180 = 0.33 which teaches the claim limitations).  
20 Regarding claim 3, MURAMATSU, as modified by HARADA, further teaches that a ratio, Wa/W1, of a width, Wa (60 µm [0078]), of one of the first connection portion and the second connection portion to a width, W1 (300 µm – 2x(60) µm [0078 and 0360]), of one of the first internal electrode and the second internal electrode connected to the one of the first 25connection portion and the second connection portion, is within a range of 0.1 to 0.4 (60/180 = 0.33 which teaches the claim limitations).  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2009/0086406) in view of CHUNG et al (US 2013/0120899).
Regarding claim 9, Lee fails to teach the claim limitations.
CHUNG teaches that a surface, connected to the one of the first and second external electrodes, of the one of the first and second connection portions has a rounded shape (Fig. 5, surfaces at R1 are rounded and continue on to connect with external electrodes).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHUNG to the invention of Lee, in order to construct a capacitor with low BDV and low ESL (CHUNG [0014]).
Regarding claim 10, Lee fails to teach the claim limitations.
CHUNG teaches that that in the first direction second direction plane (as shown in Fig. 5.), a radius of curvature of the surface (Fig. 5, R1 30-100 µm [0057]), connected to the one of the first and second external electrodes (Fig. 5, indirectly connected), of the one of the 15first and second connection portions is within a range of 0.1 to 1 times a width (less than 200 µm [0064 and 0080] but greater than 0), in the second direction, of the one of the first connection portion and the second connection portion (many possibilities that teach the claimed range when a size of R1 = 30 µm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHUNG to the invention of Lee, in order to construct a capacitor with low BDV and low ESL (CHUNG [0014]).

Additional Relevant Prior Art:
Tang et al (US 2010/0103586) teaches relevant art in Fig. 1-4.
OTA et al (US 2017/0169954) teaches relevant art in Fig. 5.
Adachi et al (US 9824822) teaches relevant art in Fig. 8.
MATSUSHITA et al (US 2019/0208622) teaches relevant art in Fig. 2-5A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848